FILED
                            NOT FOR PUBLICATION                              JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10305

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00634-JW

  v.
                                                 MEMORANDUM *
SALVADOR PRADO-FIGUEROA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    James Ware, Chief District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Salvador Prado-Figueroa appeals from the 63-month sentence imposed

following his guilty-plea conviction to illegal reentry following deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Prado-Figueroa contends that the district court procedurally erred in its

calculation of the Guidelines, because at the time of his sentencing the United

States Sentencing Commission had proposed an amendment deleting the provision

for “recency points” in calculating criminal history under U.S.S.G. § 4A1.1(e).

The guidelines amendment upon which Prado-Figueroa relies was not in effect

when the district court imposed the sentence, and accordingly, the district court did

not procedurally err by refusing to apply the proposed amendment. See U.S.S.G.

§ 1B1.11(a) (“The court shall use the Guidelines Manual in effect on the date that

the defendant is sentenced.”).

      Prado-Figueroa also contends that his sentence is substantively

unreasonable. Given the age of Prado-Figueroa’s prior conviction and the other

aspects of his criminal history, application of the 16-level prior conviction

enhancement did not result in an unreasonable sentence in this case. See United

States v. Valencia-Barragan, 608 F.3d 1103, 1108-09 (9th Cir. 2010). In light of

the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors,

Prado-Figueroa’s sentence is substantively reasonable. See United States v. Carty,

520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-10305